COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                center10985500
                                 July 19, 2017
                              No. 10-16-00417-CV
            IN THE INTEREST OF E.J., J.J., V.J., AND C.J., CHILDREN
                                       
                                center-4254500
                        From the 85[th] District Court
                             Brazos County, Texas
                        Trial Court No. 15-000408-CV-85
                                       
--------------------------------------------------------------------------------
JUDGMENT

This proceeding has been considered by the Court.  It is the judgment of this Court that the trial court's judgment signed on November 18, 2016 is affirmed.
	It is further ordered that the Texas Department of Family and Protective Services is awarded judgment against Jason and Jennifer Johnston, jointly and severally, for the appellate costs that were paid, if any, by the Texas Department of Family and Protective Services; and all unpaid appellate court costs, if any, are jointly and severally taxed against Jason and Jennifer Johnston.  Tex. R. App. P. 43.4.
	Notwithstanding the foregoing assessment and taxation of costs, payment of costs by Jason and Jennifer Johnston is not required because they were entitled to proceed without payment of costs under Texas Rule of Appellate Procedure 20.1.  
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
776420820735500							PER CURIAM
				SHARRI ROESSLER, CLERK			
3040380-1206500
				By: ___________________________
					Nita Whitener, Deputy Clerk